Citation Nr: 0902382	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD) and asthma.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.  Further, the record reflects he has had additional 
service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the claims.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the respiratory 
disorder claim.  Accordingly, that claim will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  Although the veteran developed deep vein thrombosis while 
undergoing VA medical treatment, the preponderance of the 
competent medical evidence is against a finding it was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
deep vein thrombosis are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the veteran was sent pre-adjudication notice in 
accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) by a letter dated in November 2004.  In pertinent 
part, this letter informed the veteran of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
veteran with respect to this case did not include information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, for the reasons stated below, the 
preponderance of the evidence is against his claim for 
compensation under 38 U.S.C.A. § 1151, and it must be denied.  
As such, no disability rating and/or effective date is to be 
assigned or even considered in this case.  Consequently, the 
Board concludes that the veteran has not been prejudiced by 
this lack of notification regarding the  holding in Dingess.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file.  The veteran has had the opportunity to 
present evidence and argument in support of his claim and 
indicated on his December 2005 Substantive Appeal that he did 
not want a Board hearing in conjunction with this case.  
Further, a competent medical opinion was promulgated in 
February 2005 to address his claim for compensation under 
38 U.S.C.A. § 1151.   

The Board notes that the veteran's representative has argued 
that VA should search for and obtain any relevant VAMC 
medical quality assurance records that exist.  However, the 
Board is not at liberty to obtain such records.  Although VA 
is required under the VCAA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality assurance 
records might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 
5705.  As records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants under VA regulations and United 
States Court of Appeals for Veterans Claims (Court) case law, 
the VA Office of the General Counsel has determined that 
Congress intended the privilege to apply to prevent VA from 
obtaining and using these records where doing so would 
inevitably entail disclosure.  See also Loving v. Nicholson, 
19 Vet. App. 96 (2005).  Further, VA Adjudication Procedures 
Manual M21-1, Chapter 22, paragraph 3, pertaining to the 
development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims. Accordingly, VA is specifically 
barred from requesting the VAMC medical quality assurance 
records that the veteran's representative has requested.

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran is seeking compensation under 38 U.S.C.A. § 1151 
for deep vein thrombosis of the left arm (claimed as blood 
infection) which he contends occurred while receiving VA 
medical treatment.  Specifically, he contends that it 
developed as a result of IV treatment he received from VA in 
2004.

Under the current provisions of 38 U.S.C.A. § 1151 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

Initially, the Board acknowledges that the veteran was 
hospitalized at a VA medical facility in June 2004 for 
alcohol detoxification, for which he received IV treatment.  
Moreover, the records from this hospitalization reflect he 
was nearing discharge when he again spiked a fever, and had a 
painful swelling in his left arm.  Ultrasound showed a deep 
vein thrombosis in the left brachial vein, proximal through 
distal.  He was started on Coumadin and discharged upon 
reaching an INR of 1.99.

Despite the foregoing, the Board finds that the preponderance 
of the competent medical evidence is against a finding the 
deep vein thrombosis was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  Specifically, the findings of a 
February 2005 VA medical opinion which, in pertinent part, 
noted the circumstances of the veteran's 2004 
hospitalization, that he had an IV in his left arm for more 
than 72 hours, and the problems that developed in the left 
arm.  The clinician who promulgated this opinion also noted 
that the IV placement on admission was justified in order to 
administer anti-seizure medications and IV fluids; that CDCP 
recommendations were to look at IV sites daily and change 
them if they were inflamed, otherwise to change them every 
72-96 hours; and that VA policy was to change IV sites every 
72 hours.  With respect to the veteran's treatment, the 
clinician noted that the nurses documented examination of the 
IV site and did not note any inflammation before the veteran 
became septic.  Moreover, the clinician stated that in spite 
of a negative chest X-ray the positive sputum culture 
suggested another possible portal of entry for the Klebsiella 
pneumoniae sepsis which is noted for causing pneumonia in 
alcoholics; the veteran's Klebsiella pneumoniae sepsis was 
appropriately treated and had good clinical response to 
therapy; that venous thrombosis was a complication of IV 
therapy; and that the veteran's venous thrombosis was 
promptly diagnosed and appropriately treated.  Moreover, the 
clinician opined that, overall, he felt the veteran's care 
was appropriate and there was no evidence to include that the 
IV site was a portal of entry for the veteran's Klebsiella 
pneumoniae sepsis.

No competent medical opinion is of record which refutes the 
conclusions of the February 2005 VA medical opinion.  
Further, the opinion was based upon review of the medical 
records regarding the 2004 hospitalization.  Thus, the 
opinion is based upon an adequate foundation.  Consequently, 
the Board concludes the claim for compensation under 
38 U.S.C.A. § 1151 must be denied because the preponderance 
of the evidence is unfavorable.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for deep 
vein thrombosis is denied.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the Board acknowledges that the veteran's 
service treatment records reflect that he was treated on 
multiple occasions for respiratory problems.  For example, 
records dated in July 1976 note he complained of a cold of 3 
weeks duration, and was assessed with upper respiratory 
infection (URI).  He was again treated for a URI in April 
1977 and September 1979.  In addition, records dated in July 
and November 1979 show treatment for bronchitis.  The latter 
records also note a history of asthma.  Nevertheless, the 
record does not reflect he was actually diagnosed with a 
chronic respiratory disorder, during his military service, as 
exemplified, in part, by an August 1980 chest X-ray which was 
negative for any abnormality.  Moreover, no chronic 
disability was diagnosed on National Guard examinations 
conducted in June 1990 and April 1994.  

The Board further observes that the veteran was accorded a VA 
medical examination regarding this claim in March 2005, at 
which the examiner noted that the claims folder was reviewed.  
Following examination of the veteran, the examiner diagnosed 
COPD, and indicated that asthma was a problem associated with 
that diagnosis.  The examiner also opined that it was less 
likely than not that the veteran's COPD was caused by or a 
result of asthma, and that the COPD was most probably 
secondary to the veteran's active smoking.  However, it is 
not clear from the examination whether the veteran does, in 
fact, have asthma.  More importantly, the examination does 
not address whether the current respiratory disorder, to 
include the findings of COPD and asthma, are causally related 
to the confirmed events of active service.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board concludes that a new examination is required for a 
full and fair determination as to the etiology of the 
veteran's respiratory disorder.

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also reiterates that it does not appear the veteran 
was apprised of the specific information regarding disability 
rating(s) and effective date(s) discussed by the decision in 
Dingess, supra.  Although the Board found that this lack of 
notification did not prejudice adjudication of the 
38 U.S.C.A. § 1151 claim, inasmuch as a remand is already 
required in regard to the respiratory disorder claim the 
Board concludes that while on remand the veteran should be 
provided with this requisite notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his respiratory 
problems since March 2005.  After 
securing any necessary release, obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his current respiratory 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.

Following examination of the veteran, the 
examiner should state whether the veteran 
does, in fact, currently have asthma.  
Moreover, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current respiratory 
disorder found to be present is causally 
related to the confirmed events of active 
service.  This opinion should reflect 
consideration of the in-service 
respiratory problems documented by the 
service treatment records, as well as the 
findings of the March 2005 VA 
examination.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the October 2005 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


